Citation Nr: 0521626	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation beyond 20 percent 
prior to September 1, 2004 for carpal tunnel syndrome of the 
right upper extremity.  

2.  Entitlement to an increased evaluation beyond 30 percent 
on and after September 1, 2004, for carpal tunnel syndrome of 
the right upper extremity.   

3   Entitlement to an increased evaluation beyond 10 percent 
prior to September 1, 2004 for a gunshot wound of the right 
elbow.  

4.  Entitlement to an increased evaluation beyond 30 percent 
on and after September 1, 2004 for a gunshot wound of the 
right elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1944 
to April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

In January 2004, the Board remanded this claim to the RO for 
additional development.  While the case was in remand status, 
the RO increased the ratings for each of the veteran's 
disabilities to 30 percent disabling, effective September 1, 
2004, respectively.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Prior to September 1, 2004, the veteran's carpal tunnel 
syndrome of the right upper extremity is noted to be no more 
than mild in degree.

3.  On and since September 1, 2004, the veteran's carpal 
tunnel syndrome of the right upper extremity results in 
severe disability.  

4.  Prior to September 1, 2004, the veteran's gunshot wound 
of the right elbow was manifested by no more than moderate 
disability. 


5.  On and since September 1, 2004, the veteran's gunshot 
wound of the right elbow results in no more than moderately 
severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation beyond 20 
percent prior to September 1, 2004, for carpal tunnel 
syndrome of the right upper extremity, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.124a, Diagnostic Code 8514 (2004).  

2.  The criteria for an increased rating to 50 percent on and 
since September 1, 2004 for carpal tunnel syndrome of the 
right upper extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8514 
(2004).  

3.  The criteria for an increased evaluation beyond 10 
percent prior to September 1, 2004 for a gunshot wound of the 
right elbow have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.55, 4.56, 4.71a, 
Diagnostic Codes 5206, 5207, § 4.73, Diagnostic Code 5305 
(2004).  

4.  The criteria for an increased evaluation beyond 30 
percent on and since September 1, 2004for a gunshot wound of 
the right elbow have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.55, 4.56, 4.71a, 
Diagnostic Codes 5206, 5207, § 4.73, Diagnostic Code 5305 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in January 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on these 
issues.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Evidence

The veteran's service medical records show that in May 1945, 
the veteran was treated for a through and through bullet 
wound of the right arm.  He was hospitalized subsequent to 
the injury and nerve damage was found.  

The veteran was examined by VA in February 1951.  By way of 
history, it was noted that the veteran was wounded in the 
right arm and sustained a through and through wound for which 
he was hospitalized.  He reported that if he works too hard 
or does any pounding or if there is a change of weather, his 
right arm aches.  It was noted that he was originally right 
handed.  Examination of the elbow showed scars that were 
firm, well-healed, not tender, showed no muscle loss or 
heniation and are freely moveable.  Muscular coordination was 
intact and no joint was involved.  The diagnosis was, 
cicatrices, gunshot wounds, through and through. 

On VA examination in December 1990, the veteran reported that 
he had some pain in the right arm when the weather changes 
and that the right arm fatigued easily.  Examination showed 
two scars just above the right elbow from entry and exit 
bullet wounds.  There was no significant atrophy of the 
musculature of the upper arm and forearm.  There was 
significant atrophy of the hypothenar compartment of the 
right hand.  Neurologic examination revealed no sensory 
defects.  The pertinent assessment was, service connected 
gunshot wound to the right upper extremity.  

In April 1993, the veteran underwent a right wrist carpal 
tunnel release at a VA facility.  On VA examination in March 
1994, it was noted by way of history that the veteran 
sustained a gunshot wound to the right arm in Okinawa.  It 
was noted that the ulnar nerve was injured and repaired.  It 
was stated that the veteran did have numbness, anesthesia and 
loss of function in the ulnar distribution of the right hand, 
with eventual return of feeling in the ulnar distribution of 
the right hand.  The examiner stated that the veteran's major 
problem was carpal tunnel which caused weakness, numbness, 
and anesthesia in the fingers of the right hand.  The veteran 
had surgery in 1993 for this and it was noted that he 
currently has residual weakness, numbness and tingling in the 
1st, 2nd, and 3rd fingers of the right hand.  He was noted to 
have residual weakness in the hand and decreased grip 
strength with atrophy of the hyperthenar eminence and loss of 
function of the short flexor of the right hand.  

Examination of the right arm revealed entrance and exit 
wounds dorsally and anteriorly on the medial aspect of the 
distal upper arm.  It was noted that these areas were well-
healed with minimal scar formation, about a cm. in diameter.  
The scars were noted to be non-adherent.  The veteran had 
tenderness to palpation in this area and some scarring in the 
subcutaneous tissues.  He was noted to have good elbow 
function without any evidence of dysfunction or arthritis in 
the elbow.  He had normal sensation in the ulnar distribution 
of the hand to pinprick, and had good function of the4th and 
5th fingers of the hand.  Grip strength was 4/5.  Flexion of 
the right thumb was 5/5 and extension was 4/5.  Adduction of 
the thumb was 5/5 and abduction was described as abnormal and 
weakened.  Opposition with the third, fourth and fifth digits 
of the right hand was not possible with any strength.  

Examination of the wrist showed a small well healed 4-cm. 
scar on the volar aspect of the wrist.  He had atrophy of the 
hyperthenar eminence of the hand with dysfunction of the 
opponens function of the thumb and the short flexors of the 
hand.  The veteran had decreased sensation to pinprick I the 
thumb, 1st, 2nd, and 3rd, fingers and decreased flexor ability 
in the thumb, 2nd and 3rd fingers.  The veteran had slightly 
reduced ROM of the wrist and was mildly tender to deep 
palpation of the wrist.  It was noted that X-rays done in 
December 1992 showed some mild degenerative changes in the 
wrist.  The assessment was, gunshot wound to the right upper 
arm with injury or severing of the ulnar nerve in 1945 at 
Okinawa with primary repair and has had good return of 
function in the ulnar distribution of the right arm and hand; 
has mild residual tingling in the ulnar distribution; and 
carpal tunnel syndrome developing two years ago, s/p surgery 
with residual weakness, numbness, and tingling in the median 
nerve distribution of the right hand with atrophy of the 
hyperthenar eminence.  

Private medical records show that in July 1996, the veteran 
was found to have scarring proximal to the antecubital fossa 
from his gunshot wound.  He had decreased strength in flexion 
and extension1` of the right arm compared to the left.  H 
hacked full extension by about 15 degrees.  The veteran had a 
healed carpal tunnel scar.  Tinel's and Phenlan's sign were 
negative. There was some weakness of the extensor hallucis 
muscle and decreased sensory stimulation to the distal digits 
1-3.  The impression was, neuropathy of the hand, probably 
secondary to the gunshot wound of the arm; and questionable 
history of carpal tunnel syndrome.  

In July 1996 the veteran was examined by VA.  The veteran's 
records were reviewed.  It was reported that the veteran 
complained of minimal stiffness in the left (sic) elbow 
associated with active extension.  He complained of weakness 
in grip strength.  Examination of the skin showed a 2.2 by 
0.3 cm minimally depressed scar over the right posterior 
medial distal upper arm extending vertically.  There was a 
2.2 by 1.2 cm slightly depressed scar over the anterior 
medial aspect of the distal right upper arm.  Deep palpation 
of both scars showed mild loss of tricipital muscle mass and 
possibly some muscle mass loss in the anconeus muscle of the 
right elbow.  

Sensory examination of the right upper extremity revealed 
diminished pinprick and light touch sensation in the left 
anterior palm only in the ulnar distribution.  Strength was 
5/5 in all directions around the right shoulder as well as 
the right elbow.  Right hand grip strength was 4/5.  Flexion 
of the right thumb was 5/5, extension 4/5, adduction of the 
thumb 5/5 with abduction of the right thumb noted to be 
abnormal and weakened.  Opposition with the third, fourth and 
fifth digits of the right hand was not possible at any 
strength.  Flexion of the index finger of the right hand was 
3-4/5 and diminished.   X-rays identified no shrapnel.  The 
assessment was, status post through-and-through shrapnel 
wound of the right elbow resulting in an incomplete left 
ulnar neuropathy.  

In June 2001, the veteran sought increased evaluations for 
his service-connected disabilities and this appeal ensued 
after the RO denied increases in February 2002.  

The veteran was examined by VA in July 2001.  No medical 
records or claims file was available.  The veteran complained 
that he had weakness in the right arm with numbness along the 
medial aspect of the forearm and the hand.  He noted that his 
scar was asymptomatic.  He reported that he worked for 46 
years as a mechanic and that he retired in 2002.  Examination 
showed an irregular scar measuring 3 cm x 1.5 cm x 1.1 cm. on 
the medial aspect of the right arm.    The scar was described 
as non-adherent, non-tender.  Another scar was reported on 
the posterial lateral aspect of the right arm measuring 1.7 
cm by 4 mm.  It was described as non-tender, non-adherent and 
without keloid formation or depression.   Examination of the 
shoulder girdle showed the elbows and wrists to be non-tender 
to palpation with minimal crepitus with passive range of 
motion of the wrists, bilaterally.  Motor strength of the 
upper extremities was 4 out of 5m bilaterally.  Vibratory 
sense was diminished on the right.  The diagnosis was, right 
carpal tunnel syndrome; gunshot wound to the right upper 
extremity, muscle group 5; no evidence of motor impairment; 
peripheral neuropathy.  

Private medical records show that in August 2004, the veteran 
was evaluated for his right arm complaints.  The veteran 
reported that he has numbness in his fingers, and right-sided 
weakness with progressive aching and numbness.  The veteran 
described the pain as at a 5 to 6 level.  Examination of the 
arms showed the size to be equal. The veteran could take his 
arm through active range of motion, but was slow and limited 
on the right.  Hand grasp strength was weaker on the right.  
Biceps strength and triceps strength were weak on the right.  
Monofilament test showed subjective weakness reported by the 
veteran in the medial and radial nerve distribution.  Ulnar 
distribution appeared to be intact and reflexes were normal.  
The impression was, progressive arm discomfort, weakness and 
numbness following old gunshot wound.  The examiner opined 
that this did not limit or disable the veteran.  

The veteran was examined by  VA in September 2004.  The 
claims file was reviewed by the examiner.  The veteran's 
service medical history was documented.  The veteran 
complained of right arm pain and weakness.  He noted having 
numbness in the right wrist to the fingers and that he is 
unable to close the right hand completely.  The examiner 
noted that the veteran had mild to moderate discomfort in the 
right elbow and right wrist.  Examination of the right elbow 
showed a scar on the distal arm medial aspect measuring 4.5 
by 1 by 1 cm.  It was described as hypopigmented, nontender 
and with muscle atrophy around this entrance wound.  A non-
tender scar was noted on the distal arm lateral aspect 
measuring 2.5 by 0.5 cm which is the exit wound.  Flexion of 
the right elbow was 0-135 degrees; pronation was from 0-40 
degrees and supination was from 0-30 degrees.  The right arm 
measured 27.5 in circumference; the left measured 28 cm.  

Examination of the right wrist showed no tenderness or 
swelling.  Palmar flexion was from 0 to 40 degrees; 
dorsiflexion was from 0 to 38 degrees; ulnar deviation was 
from 0 to 25 degrees; and radial deviation was from 0 to 11 
degrees.  A 4.5 cm was noted on the right wrist was 
nontender.  The MCP of the right digits was from 0 to 20 
degrees; the PIP joint was from 0 to 10 degrees; and the DIP 
joint was about 1-2 degrees.  The veteran was noted to have 
difficulty touching the tip of the right thumb to the tip of 
all of the digits.  There was minimal radial pulses on the 
right, noted to be 2/5.  There was markedly diminished 
sensation to light touch, pinprick and vibration on the 
flexion distal half of the palm and all the flexor surfaces 
of the digits was 11/5.  Extensor surface of the right hand 
sensation was 3/5.  The examiner noted that there was 
markedly diminished strength of the right hand grip and of 
the right forearm against resistance.  The diagnosis was, 
gunshot wound of the right arm with residuals; and carpal 
tunnel syndrome, right wrist, with peripheral neuropathy.  
The examiner opined that there is an additional 10 % loss of 
range of motion of the right elbow due to pain and fatigue 
after repetitive use.  The examiner also noted that there is 
additional 10 percent loss of range of motion of the right 
wrist due to pain and numbness.  

In December 2004, the RO increased the veteran's rating for 
his carpal tunnel syndrome of the right upper extremity to 30 
percent disabling effective September 1, 2004.  The RO also 
increased the veteran's rating for his residuals of a gunshot 
wound of the right elbow to 30 percent disabling effective 
September 1, 2004.  

Carpal Tunnel 

Under Diagnostic Code 8514, compensation is provided for 
complete paralysis of the musculospiral nerve (radial nerve) 
(70 percent for the major extremity/60 percent for the minor 
extremity) manifested by drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; cannot 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of wrist; supination 
of hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

Compensation is also provided under Diagnostic Code 8514 for 
incomplete paralysis of the radial nerve that is severe (50 
percent major/40 percent minor extremity), moderate (30 
percent major/20 percent minor extremity), and mild (20 
percent for the major or minor extremity).  38 C.F.R. § 
4.124a, Diagnostic Code 8514.  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. 4.6 (2004).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 7104(a) (West 2002); 38 C.F.R. 
4.2, 4.6 (2004).  

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees. 38 C.F.R. § 
4.71, Plate I (2004).  Normal ulnar deviation of the wrist is 
from 0 to 45 degrees, and normal radial deviation is from 0 
to 20 degrees.  Id.

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2004).  



Prior to September 1, 2004.  

In this case, the veteran's impairment due to his carpal 
tunnel syndrome has been shown to be no more than mild in 
degree prior to September 1, 2004.  While he has complaints 
of numbness and pain, examination has shown the right wrist 
to be nontender with minimal crepitus.  There was some 
diminished vibratory sense, and motor strength was 4/5.  
These findings are not sufficient to support the contention 
that the veteran's impairment is more than mild during the 
period before September 1, 2004.  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for carpal tunnel syndrome of the right upper 
extremity prior to September 1, 2004, and this claim must be 
denied.  

On and After September 1, 2004.  

In this case, the medical evidence reveals that the veteran's 
carpal tunnel syndrome of the right upper extremity results 
in decreased motion of the wrist as noted on examination in 
September 2004.  

Flexion and dorsiflexion of the wrist were limited, as were 
ulnar and radial deviation.  There was markedly diminished 
sensation and markedly diminished strength in the right hand.  
The veteran reported numbness and pain as well as weakness, 
all of which were objectively noted by the examiner.  There 
were minimal radial pulses in the right hand.  In comparing 
the veteran's symptoms to the rating schedule, the Board 
finds that these symptoms more nearly meet the requirements 
for a severe disability of the right radial nerve.  
Accordingly, the veteran is entitled to a 50 percent rating 
for his carpal tunnel of the right upper extremity.  

The veteran has not been shown to have drop of hand, or to 
have a wrist perpetually flexed.  He has also not been shown 
to have the thumb adducted falling within the line of the 
outer border of the index finger.  Furthermore the medical 
evidence does not show that the veteran cannot extend his 
right hand at wrist, extend the right thumb, or make lateral 
movement of the right wrist.  Accordingly, the veteran's 
right radial nerve symptoms are not manifested to the degree 
that a rating beyond 50 percent is warranted.  38 C.F.R. Part 
4, Code 8514.  

In addition, motion of the wrist is not limited to the degree 
that a rating beyond 50 percent is warranted.  There is no 
showing that any digits of the right hand are ankylosed, thus 
DC 5220, 5221 or 5222 are not for consideration.  38 C.F.R. 
Part 4, DC 5220, 5221, 5222 (2004).  

Gunshot wound of the Right Elbow

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2004).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2004).

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection. Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring. There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment. With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track. There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area. There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group. In addition, X- 
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability. 38 C.F.R. § 4.56 (2004).

The veteran's gunshot wound residuals are currently evaluated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5305, which 
provides that impairment of Muscle Group V of the dominant 
upper extremity warrants a 10 percent rating when it is 
moderate. A 30 percent rating is warranted where the 
disability is moderately severe, and a 40 percent rating is 
warranted where the disability is severe. Muscle Group V 
consists of the flexor muscles of the elbow, to include the 
biceps, brachailis and brachioradialis. This group controls 
elbow supination and flexion.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.

Limitation of motion of the major elbow may be evaluated from 
10 percent to 50 percent disabling, based on the extent of 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 
5206-5207 (2004).  

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent rating; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
rating; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent rating; limitation of flexion 
of the major forearm to 55 degrees warrants a 40 percent 
rating; and limitation of flexion of the major forearm to 45 
degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Code 
5206.

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent rating; limitation 
of extension of either forearm to 75 degrees warrants a 20 
percent rating; limitation of extension of the major forearm 
to 90 degrees warrants a 30 percent rating; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent rating; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent rating. 38 
C.F.R. § 4.71a, Code 5207.  

Prior to September 1, 2004

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 10 percent evaluation is 
appropriate.  In this regard, the Board notes that when the 
veteran was examined in July 2001, the elbows were nontender 
with minimal crepitus.  Motor strength was 4 out of 5 with 
some decreased vibratory sense.  There was no evidence of 
motor impairment.  In August 2004, the veteran could take his 
arm through active range of motion, and biceps and triceps 
strength was noted to be diminished.  The examiner noted that 
the veteran's symptoms did not limit or disable him.  Thus, 
no more than moderate symptoms are shown. 

While the Board has considered other potentially applicable 
diagnostic codes for this disability, it is noted that there 
is no evidence of limitation of motion of the right elbow 
that was recorded prior to September 1, 2004.  Accordingly, 
the Board concludes that a rating in excess of 10 percent is 
not warranted for this disability for the time period in 
question.  

On and After September 1, 2004.

The record does not support a finding that a rating beyond 30 
percent is warranted for the veteran's gunshot wound of the 
right elbow.  In order to do so would require a showing that 
the disability is severe, and this is not supported by the 
record.  In this regard, the Board notes that on VA 
examination in September 2004, the veteran had mild to 
moderate discomfort of the right elbow.  Motion of the elbow 
was no more than moderately limited as noted by the findings 
of flexion to 135 degrees and pronation to 40 degrees with 
supination to 30 degrees.  

Considering the objective manifestations as well as any 
functional impairment experienced, the Board finds that the 
30 percent rating is adequate.  Absent a showing of severe 
manifestations, a rating beyond 30 percent is not warranted.  

Scars

As the veteran has scar residuals the Board must also 
consider whether the veteran may be compensated for scarring 
under the Rating Schedule.  

The regulations for evaluation of skin disabilities were 
revised during the course of this appeal, effective on August 
30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  
Residual superficial scarring must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating. 38 C.F.R. Part 4, § 
4.117, Diagnostic Codes 7803, 7804 (prior to August 30, 
2002).  Scars, other than disfiguring facial scars, residuals 
of second or third degree burns, or scars that are poorly 
nourished, etc., are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7805 (prior to August 30, 2002).  The record as a whole does 
not show that the veteran's scars are productive of any 
significant functional impairment, nor otherwise disabling.  
A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

After reviewing the evidence of record, the Board finds a 10 
percent evaluation under Diagnostic Code 7338 is not 
warranted.  No VA evaluations reflect findings of  tender, 
painful, or poorly nourished scars such that a compensable 
rating under Diagnostic Codes 7803, 7804 and 7805 is 
justified under the old criteria.  In addition, the veteran's 
scars are not shown to be deep, cause limitation of motion, 
or exceed 6 square inches.  The scars do not cause limitation 
of motion and do not exceed 144 square inches.  The scars are 
not unstable and are not painful on examination.  Thus a 
compensable evaluation is not warranted under the new 
criteria.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disabilities do not 
individually constitute an "exceptional case" as to allow for 
the assignment of an extraschedular rating.  The record does 
not show either that either of the veteran's disabilities 
subjects him to frequent periods of hospitalization or 
interferes with his employment to an extent greater than that 
which is contemplated by the assigned ratings, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 




ORDER

An increased evaluation beyond 20 percent prior to September 
1, 2004 for carpal tunnel syndrome of the right upper 
extremity is denied  

An increased evaluation for carpal tunnel syndrome of the 
right upper extremity, to 50 percent on and after September 
1, 2004 is granted subject to controlling regulations 
governing the payment of monetary benefits.    

An increased evaluation beyond 10 percent prior to September 
1, 2004 for a gunshot wound of the right elbow is denied.    

An increased evaluation beyond 30 percent on and after 
September 1, 2004 for a gunshot wound of the right elbow is 
denied.    





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


